Exhibit 10.1
AMENDMENT NO. 2 TO STOCKHOLDERS AGREEMENT
OF
SS&C TECHNOLOGIES HOLDINGS, INC.
          This Amendment No. 2 (“Amendment”), dated March 2, 2010, to the
Stockholders Agreement dated as of November 23, 2005, as amended by Amendment
No. 1 to the Stockholders Agreement dated April 22, 2008 (collectively, the
“Agreement”), is entered into by and among SS&C Technologies Holdings, Inc., a
Delaware corporation (formerly known as Sunshine Acquisition Corporation) (the
“Company”), Carlyle Partners IV, L.P., a Delaware limited partnership (“CP IV”),
CP IV Coinvestment, L.P., a Delaware limited partnership (“Coinvestment”, and,
together with CP IV, the “Initial Carlyle Stockholders”), and William C. Stone,
an individual (“Executive”). Certain capitalized terms used herein without
definition have the meanings ascribed to them in the Agreement (as amended
hereby).
RECITALS:
          WHEREAS, the Company, the Initial Carlyle Stockholders and Executive
desire to amend the Agreement in accordance with the terms of this Amendment.
AGREEMENT:
          NOW, THEREFORE, in consideration of the foregoing and the mutual
agreements set forth herein, and other good and valuable consideration, the
receipt and adequacy of which is hereby acknowledged, the Parties hereto,
intending to be legally bound, hereby agree as follows:
          Section 1. Amendments.
          (a) Effective as of, and subject to, the closing of the Company’s
initial public offering, Section 7(c) of the Agreement is hereby amended and
restated in its entirety to read as follows:
          “(c) Removal. If the Carlyle Stockholders provide written notice to
each other Stockholder indicating that such holders desire to remove, with or
without cause, a Director designated by the Carlyle Stockholders, then such
Director shall be removed, with or without cause, and each Stockholder hereby
agrees to vote all Shares owned or held of record by Stockholder to effect such
removal. Notwithstanding the foregoing, no Director designated by the Carlyle
Stockholders shall be removed, with or without cause, without the prior written
consent of the Carlyle Stockholders. If Executive provides written notice to
each other Stockholder indicating that Executive desires to remove, with or
without cause, a Director designated by Executive, then such Director shall be
removed, with or without cause, and each Stockholder hereby agrees to vote all
Shares owned or held of record by such Stockholder to effect such removal.
Notwithstanding the foregoing, no Director designated by Executive shall be
removed, with or without cause, without the prior written consent of Executive.
If the Carlyle Stockholders and the Chief Executive Stockholders, collectively,
provide written notice to each other Stockholder indicating that such holders
desire to remove, with or without cause, the Director designated collectively by
the Carlyle Stockholders and the Chief Executive

 



--------------------------------------------------------------------------------



 



Stockholders, then such Director shall be removed, with or without cause, and
each Stockholder hereby agrees to vote all Shares owned or held of record by
Stockholder to effect such removal. Notwithstanding the foregoing, no Director
designated collectively by the Carlyle Stockholders and the Chief Executive
Stockholders shall be removed, with or without cause, without the prior written
consent of the Carlyle Stockholders and the Chief Executive Stockholders.
          (b) Effective as of, and subject to, the closing of the Company’s
initial public offering, Section 9 of the Agreement is hereby amended by
deleting “, 7(c)” immediately following the phrase “(i) the provisions of
Sections 3, 4” in the proviso of Section 9.
          Section 2. Miscellaneous.
          (a) Effect of Amendment. Except as expressly set forth herein, this
Amendment shall not by implication or otherwise limit, impair, constitute a
waiver of, or otherwise affect the rights and remedies of the Parties under the
Agreement or any agreement or instrument referred to therein, and shall not
alter, modify, amend or in any way affect any of the terms, conditions,
obligations, covenants or agreements contained in the Agreement or any agreement
or instrument referred to therein, all of which are ratified and affirmed in all
respects and shall continue in full force and effect. This Amendment shall apply
and be effective only with respect to the provisions of the Agreement
specifically referred to herein. On and after the date hereof, any reference to
the Agreement in any agreement or instrument referred to therein shall mean the
Agreement as modified hereby.
          (b) Governing Law. This Amendment shall be governed by, and construed
in accordance with, the laws of the State of Delaware (without giving effect to
the choice of law principles therein).
          (c) Interpretation. The headings of the Sections contained in this
Amendment are solely for the purpose of reference, are not part of the agreement
of the Parties and shall not affect the meaning or interpretation of this
Amendment.
          (d) Counterparts. This Amendment may be executed in two or more
counterparts, each of which shall be deemed to be an original and all of which
together shall be deemed to constitute one and the same agreement.
          (e) Severability. In the event that any one or more of the provisions
contained herein, or the application thereof in any circumstances, is held
invalid, illegal or unenforceable in any respect for any reason, the validity,
legality and enforceability of any such provision in every other respect and of
the remaining provisions contained herein shall not be in any way impaired
thereby.
[Remainder of Page Intentionally Left Blank.]

 



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the Parties have executed this Amendment on the
date first written above.

            SS&C TECHNOLOGIES HOLDINGS, INC.
      By:   /s/ William C. Stone         Name:   William C. Stone       
Title:   Chairman of the Board and Chief Executive Officer     

                      CARLYLE PARTNERS IV, L.P.,             a Delaware limited
partnership    
 
                        By: TC Group IV, L.P.,             its General Partner  
 
 
                        By: TC Group IV Managing GP, L.L.C.,             its
General Partner    
 
                        By: TC Group, L.L.C.,             its Managing Member  
 
 
                        By: TCG Holdings, L.L.C.,             its Managing
Member    
 
               
 
      By:   /s/ Claudius E. Watts, IV
 
Name: Claudius E. Watts, IV    
 
          Title: Managing Director    
 
                    CP IV COINVESTMENT, L.P.,             a Delaware limited
partnership    
 
                        By: TC Group IV, L.P.,             its General Partner  
 
 
                        By: TC Group IV Managing GP, L.L.C.,             its
General Partner    

[Signature Page to Amendment No. 2 to Stockholders Agreement]

 



--------------------------------------------------------------------------------



 



                      By: TC Group, L.L.C.,         its Managing Member    
 
                    By: TCG Holdings, L.L.C.,         its Managing Member    
 
                    By:   /s/ Claudius E. Watts, IV                          
Name: Claudius E. Watts, IV             Title: Managing Director    

                  By:   /s/ William C. Stone         William C. Stone           
 

[Signature Page to Amendment No. 2 to Stockholders Agreement]

 